 ABITIBICORPORATION373Abitibi CorporationandClayton Porter.Case 11-CA-5739January 30, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn October 18, 1974, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthisproceeding.Thereafter,General Counsel andRespondent filed exceptions and supporting briefs,and Respondent filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusionsof the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Abitibi Corporation,Roaring River, North Carolina, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IThe Respondent has excepted to certaincredibilityfindings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutionswith respect tocredibilityunless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544 (1950),enfd.188 F.2d 362(C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase washeard at Wilkesboro, North Carolina, on August21 and 22, 1974,1 pursuant to a charge filed on May 16 byClayton Porter, an individual, and a complaint issued onJune 28.The complaint,amended at the hearing,2alleged thatAbitibiCorporation(herein referred to as Respondent)violated Section 8(axl) and(3) of the National LaborRelations Act, as amended (herein referred to asthe Act),by creating impressions of surveillance of its employees'IAll dates referred to are in 1974 unless otherwise stated.2 The complaint was amended,without objection,to conform the dates216 NLRB No. 65union activities; interrogating employees concerning theirunion activities; threatening employees with loss of theirjobs because of union activities; and discriminatorilydischarging and refusing to reinstate Clayton Porterbecause of his union or concerted activities.Respondent in its answer filed on July 5 denied havingviolated the Act. The defense asserted in its answer that thecomplaintwas defective is rejected, since I find thecomplaint clearly alleged a violation of the Act. Further, apretrial order issued by Administrative Law Judge ArthurLeff ruling on Respondent's motion for a More DefiniteStatement disposed of Respondent's contentions thatcertainallegationscontained in the complaint wereinsufficient to allege a violation.The issues involved are whether Respondent violatedSection 8(a)(1) and (3) of the Act by unlawfully interrogat-ing, threatening, or creating impressions of surveillance ofitsemployees with respect to their union activities; andwhether Respondent discriminatorily discharged ClaytonPorter and denied him reinstatement because of his unionor concerted activities.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-examine witnesses, to argue orally on the record, and tosubmit briefs.Upon the entire record in this case and from myobservation of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,3 Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, has a plant locatedatRoaring River, North Carolina, where it is engaged inthe manufacture of hardboard. During 1973, a representa-tiveperiod,Respondent in the operation of its RoaringRiver plant, which is the only facility involved in thisproceeding,purchased and received goods and rawmaterials valuedin excessof $50,000 directly from pointslocated outside the State of North Carolina and manufac-tured, sold, and shipped goods valuedin excessof $50,000directly from its Roaring River plant to points locatedoutside the State of North Carolina.Respondent admits, and I find, that it is an employerengagedin commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent admits, and I find, that the InternationalWoodworkers of America, AFL-CIO-CLC (herein re-ferred to as the Union), is a labor organization within themeaning of Section 2(5) of the Act.of alleged violations with evidence adduced at the hearing.3The ChargingPartydid not submit a brief. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDIli.THE UNFAIR LABOR PRACTICESmadeof theirearlier conversations.5About December 2, 1971, Porter was promoted to thenewly created position of chief tester which Respondentand Porter both contended was a supervisory position .6Porter testified upon being promoted and informed of hisduties by Personnel Manager Swift and Quality ControlSuperintendent Fred Wheeler, who was Porter's supervisorthroughout his employment with Respondent, Swift toldhim he was going into the rough part of the plant where thelaboratory was 75 percent Union and for him to go out andtake care of them.?While Swift denied and Wheeler doubted those specificwords were used,Wheeler acknowledged they had in-formed Porter they had justgonethrough a unioncampaign and learned they had to present the Company'sside of the argument and discuss with the employees theydid not want a union in the plant. Wheeler stated they toldPorter there were some employees in thelaboratory whothey felt had not gotten the Company's side of the picturein the past and they wanted to make sure Porter presentedit that way, mentioning the laboratory was a difficult placeand they knewsome organizersin the past had talked tothe employees.Both Swift and Wheeler,who contendedthose instructionswere given Porter because of hissupervisorycapacity,denied Porter's promotion wasrelated to the Union but claimed he was selected becausehe was the best qualified employee. Porter's personnelratings as a tester support Respondent's reasons for hispromotion.Porter testified while serving as chief tester PersonnelManager Swift informed him Dee Mitchell,a tester on thefirstshift,had applied for employment with Lowe'sCompany and instructed him to get a change order signedby Mitchell, who he said was sympathetic with the Union,stating he was going to quit so they could force him out ifhe did not quit.PersonnelManager Swift denied theincident, claiming Mitchell had quit his job voluntarily togo to work at the Lowe's Company.Porter stated about April 1972 Swift told him to go to theplant some night to see if he could catch Donnie Royal, atester on the third shift, asleep because he was afraid whatmight happen since if a union man approachedRoyal priorto the election he would vote for the Union and if acompany man approached him he would vote for theCompany. Swift acknowledged telling Porter to see if hecould catch Royal asleep but claimed the reason wasbecause he had received reports Royal was sleeping on thejob which was against company rules.Although I credit Porter's testimony rather than Swift,whom I have previously discredited, there was no evidencePorter complied with either of those instructions or thatMitchell or Royal were actually discriminatedagainstbecause of the Union.Porter testified although he had helped Respondent inthe December 14, 1972,election campaign he described hisassistance as being slight.Wheeler and Swift acknowledgedcopy of the supervisor's handbook.Respondent, contrary to its position atthe hearing concerning Porter's supervisory status,had included his nameon the list of eligible voters for the December14, 1972,union election inwhich Porter voted a challenged ballot.IPorter's testimony does not establish how he was supposed to take careof them.A.BackgroundOfficial notice has been taken as requested of the Boarddecision in Abitibi Corporation4 wherein Respondent wasfound to have violated Section 8(a)(1) of the Act byunlawfully questioning,pressuring,and threatening itsemployees;the results of a Board election held onFebruary 25, 1971, were set aside following the Union'sobjections;and a second election wasdirectedto be heldfor a unit comprised of all the production and maintenanceemployees including testers.The second election which theUnion lost was subsequently held on December 14, 1972.Clayton Porter,the alleged discriminatee,was employedby Respondent from about August 30, 1971, until April 19,1974.The General Counsel contended that prior to becomingactive in the Union himself,Porter had assisted Respond-ent in its efforts against the Union.According to Porter a few days before the first unionelection heldon February 25, 1971,which was prior to hisemployment,Respondent'spersonnelmanager,WillardSwift, solicited him to talk to his two brothers, Larry Porterand Bill Porter,and Ivan Shepherd,who were all employedby Respondent, to see what he could do because they wereleaning toward the Union and for him to tell his brothersSwift would take care of them if they helped the Company.On the day of the election Porter stated Swift informedhim his brother who they needed to vote had not reportedforwork,and requested him to get in touch with hisbrother and tell him Swift would fix him up.Following the election Swift thanked him for what hehad done and suggested if he was ever interested inemployment to let him know and he would take care ofhim.Personnel Manager Swift denied making the statementsattributed to him by Porter, claiming it was Porter whobrought up the subject of the union election at the plantand had asked him how his brothers stood. When Swiftreplied he did not know,Porter volunteered to talk to themand see what he could find out, whereupon Swift agreed.Swift claimed the reason he called Porter on the day ofthe election was to obtain his assistance in locating hisbrother Bill Porter to inform him of the election hours andfor him to vote.I credit the testimony of Porter who I find to be a morecredible witness than Swift. Apart from my observations ofthe witnesses I do not find plausible Swift's version thatPorter broached the subject of the Union and the unionfeelings of his two brothers who, unlike himself, were bothemployed bytheRespondent since it might jeopardizetheir jobs.When Porter subsequently applied for a job in August1971 and was hired by Personnel Manager Swift as aquality control tester in the laboratory, no mention was4 198 NLRB 1249 (1972).SAccording to Porter,Swiftmentionedthe jobof chief tester wascoming upand he couldget the job.6Althoughthe supervisoryissue was not fully litigated,the evidenceestablished Porter supervised four testers who worked under him,received ahigher hourly rateof pay,attendedsupervisorymeetings,and received a ABITIBICORPORATION375Porter,like the other supervisors,had supported Respond-ent's position.On January2, 1973,Porter's job was changedfrom chieftester to day technician with the same rate of pay.QualityControl Superintendent Wheeler and PersonnelManager Swift testified Porter's job was changed becauseof a continuous turnover inlaboratorypersonnel, com-plaints from other employees,and becausePorter hadbypassed his responsibility in giving orders.Porter testified PersonnelManager Swifthad informedhim he was being movedto the daytechnician's job to puthim in the voting unit so he wouldhave the power to vote.Porter also stated Swift told him toreport to him about anyunion meetings being held.Personnel Manager Swift denied making such statementsbut stated he had informed Porter asa daytechnician hewould no longer be a supervisorand would bein the unit.While Swift denied telling Porter toreport to him aboutunion meetings,he stated Porter didreport suchinforma-tion without being asked.Inasmuch as there was no evidenceof anyunionactivityat the time of the transfer or an election pending andabsent evidence to rebut those reasonsgiven byRespond-ent for transferring Porter to a job within the unit, I do notfind the transfer was discriminatorily motivated.AlthoughI credit Porter's version about his being askedto report onunion meetings,Porter did not testify concerning whatinformation, if any,was ever reported to Swift.B.UnlawfulInterrogations,Threats, andImpressionsof Surveillance of Employees' UnionActivitiesThe Unionbegan an organizingcampaign amongRespondent's employees about January 1974.Unionliterature distributed to the employees at Respondent'sgate about January 9 invited employees to meet with theunion's representative at Room 7 of the Lowes Motelwhich was located approximately 14 to 20 miles from theplant.Porter'sunion activities consisted of attending threeunion meetingsheld on January 13, 14, and about themiddle of March at Lowes Motel;signing a unionauthorization card on January 14; and discussing theUnion with six or seven other employees. These discussionsoccurred between about January 13 and the latter part ofMarch in Respondent's lunchroom.Porter testified on January 14, after he had attended aunion meeting held the previous evening,Quality ControlSuperintendent Wheeler in the presence of David Higginsasked him if he had enjoyed the beer last night.Accordingto Porter and other witnesses presentedby Respondent thetopic of the union meeting and free beer had been a topicof discussion in the plant.Wheeler,while denying he had addressed his remarkssolely to Porter,testifiedhe had made a statement toPorter,David Higgins,and Eric Rogers 8 together that hehoped they would enjoy the beer.Regardless of whetherWheeler singled out Porter in making his remarks,I do notfind such statements constituted a threatby Wheeler thatemployees would lose their jobs because of the Union asalleged in the complaint.Porter stated about January 15 during a telephoneconversationwith PersonnelManager Swift, Swift in-formed him he had gotten word Porter had been in thelunchroom talking about Room 7 and drinking beer andtold him thatwasn't good for his employment. Porter, whohad previously been discussing with another employee inthe lunchroom about attending a union meeting, denied hehad heard anything about it.Personnel Manager Swift acknowledged telling Porter hehad heard a discussion in the lunchroom about the Unionand free beer and a girl being at the motel but deniedtelling Porter it wasn't good for his employment. InsteadSwift stated he told Porter somebody was going to get thewrong idea about those things.I credit Porter rather than Swift, whom I have previouslydiscredited, and find that Swift by his statements to Porterthreatened Porter with the loss of his job for engaging inunion activities.Inasmuch as Porter had been discussingthe subject of the unionmeeting inRespondent's lunch-room, I do not find such remarks by Swift furtherconstituted an impression of surveillanceof Porter's unionactivities.Porteralso testified about February 27 PersonnelAssistant John Cox, in the presence of employee JessieBlackburn,cameup, slapped him on the back, and said,"Hello, car thief." According to Porter the previous nighthe had used his brother's automobile to attend a meetingheld at Lowes Motel at which he and other employees haddiscussedsigningunion authorization cards.Personnel Assistant Cox's version was he had remarkedto Porter who he thought was trading automobiles that hehad heard Porter was not trying to buy a car but to findsome sucker and steal one. Cox denied having anyknowledge Porter had attended a union meeting.Apart from Cox's denialassumingarguendosuch astatement had been made as Porter alleged, I do not find itsufficient standing alone to establish a findings of anunlawful impression of surveillance of Porter's unionactivities as the complaint alleged.Employee HollandBauguesstestified,on March 30while talking to Personnel Manager Swift about his beingoff work because ofillness,Swift asked him how the boyswere in the finishing department. Upon replying they werefine Swift asked him if the Union had died down out there.Bauguessstated after informing Swift it had as far as heknew he asked Swift if that was the reason he was writinghim up. Swift responded it wasn't but added, "If it was,you would be like the boy on the day time, you would havedone been gone." Swift did not mention the name of theemployee he was referring to.PersonnelManager Swift's version was upon tellingBauguess unlesshis attendance record improved furtheraction would be taken,Bauguessasked whether that meanthe was going to lose his job. Swift stated, upon replying itwould not, Bauguess mentioned an employee in hisdepartment had lost his job a few weeks ago while he wasout. Swift stated he told Bauguess if he had done what thatemployee did he would have too.sDavidHigginsand Eric Rogers did not testify. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Bauguess who impressed me as a credible witnessrather than Swift, whom I have previously discredited, andfind that Swift by his statements to Bauguess coercivelyinterrogated Bauguess concerning his union activities andthreatened Bauguess with the loss of his job for engaging inunion activities.Further in crediting Bauguess the threatmade to him is consistent with Swift's threat to Porter.C.Events Leading Up To and Porter'sTerminationQualityControlSuperintendentWheeler,PersonnelManager Swift,and Plant Manager Ray Longevin alltestified they had previously discussed removing Porterfrom his job as day technician in the laboratory because ofhis work performance,9 however, because of an anticipatedplant expansion program announced in June 1973 wherebyjobsmore suitable to Porter'sabilitiesmight becomeavailable, the decision was delayed.Porter'spersonnel rating dated September12, 1971,which was prepared by Wheelerand signedby Porter,reflected his production performance and the quality of hiswork as a day technician as only fair and contained thecomment,"Clayton has certain abilities but they do not liein an areaof technical application. I feel his ability couldbest be applied in the general area of public relations."Both Wheeler and Smith stated they discussed this ratingwith Porter and the fact he wasn't suited for the job anddiscussed moving him to other more suitable jobs whichmight be created when the plant was expanded. AccordingtoWheeler, Porter told him he wasn't suited for the daytechnician's job and had mentioned when they putsomeone ina laboratory who didn't know what he wasdoing he was going to get his head blown off.Porter,who acknowledged he wasn't interested in theday technician's job and was afraid of chemicals which thework required, did not deny those discussions pertaining tohis rating.QualityControl SuperintendentWheeler,PersonnelManager Swift, and Plant Manager Longevin all testifiedthe decision to remove Porter from his day technician's jobin the laboratory and give him an opportunity to findanother job either inside or outside the plant occurred inMarch 1974 after the plant expansion plans which hadbeen postponed indefinitely in November 1973 because theenergy crisis had been canceled. They denied their decisionhad anything to do with the Union.Porter stated on April 1 Quality Control SuperintendentWheeler 10 informed him he had been thinking about itover the weekend and thought it would be better if Porterwould leave the laboratory and seek employment else-where. Porter stated when he mentioned he knew it wasbecause of his sympathy with the Union, Wheeler'sresponse was he had heard Porter was in sympathy with itandtheywere actually worried about him at one time.Wheeler refused his request to prepare a change ordershowing he had asked him to quit.9QualityControl Superintendent Wheeler stated the discussion occurredprior to September12, 1973,while Plant Manager Longevin thought it hadoccurredat the end of 197310Porter testified inMarch after he had mentioned to Wheeler that oneor two foremen who were for the union while working at another companyWheeler, who denied the statements attributed to him byPorter, testified on March 29 he informed Porter he couldno longer support him in the laboratory and wanted him tofind something else either in the plant or outside the plantwithin the next couple of weeks. Wheeler stated when hesaid they had previously discussed trying to fit a square pegin a round hole and it was not working out, Porter repliedhe had told him all along he was not suitedfor that kind ofwork mentioning when they put someone who didn't knowanything about chemistry in a nitroglycerin plant he wasgoing to blow his head off. According to Wheeler, Porterthen brought up certain matters such as PersonnelAssistantCox having called him a car thief and that aunion representative had visited his home but deniedanything had happened. Wheeler informed Porter that washis own business.Wheeler stated he advised Porter hewasn't going to make it known it was his decision to movePorter out of the laboratory and Porter could say what heliked but to let him know what his story was so he couldcorroborate it.Wheeler then instructed Porter to see Personnel ManagerSwift.I creditWheeler who I find to be a more credible witnessthan Porter. Further the reasons given by Wheeler areconsistent with the undisputed testimony about the initialdecision to move Porter and his personnel rating whichoccurred prior to the most recent union campaign andPorter's admitted lack of interest and fear of his daytechnician's job.Porter testified the following day PersonnelManagerSwift informed him he should be seeking work elsewhereand looking for another job as quickly as possible becausethey wanted him out of the laboratory. Porter stated whenhe told Swift he felt it was because of his sympathy with theUnion, Swift made no reply. Swift also informed him notto tell anybody he and Wheeler had asked him to quit.PersonnelManager Swift's version was upon askingPorter whether he agreed with Wheeler's decision, Porterreplied he had told him before he just wasn't suited for thatkind of work. Swift stated after asking Porter if he wantedto accept a job withsomeother department they talkedabout various openings explaining to Porter when hetransferred from one department to another department hewould go to the bottom of the seniority in that departmentand he would have to accept a utility position on whatevershiftwas open from which position he could work his wayup to the day shift and different positions. Swift told himhe would notlose hisplant seniority which is used forlayoffs and vacations and his insurance and hospitalizationbenefits wouldremain the same.When Porter asked whathis pay would be, he informed him that depending on theshift differentials of 10 cents an hour for the second shiftand 12 cents an hour for the third shift his rate of paywould be approximately $3.26 or $3.28 an hour.ii Swiftstated when he informed Porter he would give him 2 weeksto decide Porter indicated he was exploring the possibilityof going into business for himself,mentioning opening ahad gotten to come to the finishing department,he had commented toWheeler that it looked like the only way to get something was to be for theUnion and it looked like he was going to be for theUnion.Wheeler deniedthe incident.IiPorter was earning approximately $3.71 an hour as a day technician. ABITIBICORPORATION377gas station 12 but said he really didn't know and wanted tothink about it. Swift denied Porter had mentioned theUnion.According to Porter about April 10 Swift again remindedhim he wasn'ta laboratory man and it wasn'tworking outand told him he did not like it because Porter had goneover the plant telling them Wheeler had asked him to quitafter he had told him not to.Personnel Manager Swift testified after the 2 weeks wereup upon asking Porter if he had made a decision, Porterinformed him he had not obtained a license to open aservice station and had talked to people in other depart-ments about jobs,including Superintendent of Manufac-turingAl Burkenbine13 and Finishing Foreman AlfredWagner;14 however, theydidn'thave any openings on theday shift.15 Swift stated he told Porter they had openings inthemanufacturing department,finishing department, andthe woodyard and they could put him in a utility positionin any of those departments but he would have to start atthe bottom and take a second or third shift.Swift at hisown suggestion gave Porter another week to make up hismind when Porter indicated maybe by then he coulddecide something.Porter stated on Thursday, April 18, Swift asked him ifhe had another job and informed him his decision had tobe made by Friday. Swift then offered him a utility job onthe second shift in the Woodyard or a new job on the thirdshift in the finishing department.Porter stated Swift, inresponse to his inquiries,informed him he would lose hisseniority,have to start at the bottom of the ladder, andwould receive a 50-cent-an-how drop in pay and would bedoing odd jobs. Swift also told him the new job offeredwould involve the continuous lifting and turning of boardsfor 8 hours.16Under cross-examination,however, Porterdenied Swift had told him he would lose his companyseniority and acknowledged he had previously heard whenan employee was transferred to a different department hehad to start at the bottom.17The last day Porter worked for the Respondent was onApril 19.Porter testified when Swift asked him that day if he hadconsidered any of the jobs offered he told Swift under thecircumstances he couldn't take them.Swift's response wasthey could no longer tolerate him in the laboratory andduring the conversation mentioned Porter should not havetold the people at the Company Swift had asked him toquit but that he was actually leaving on his own.PersonnelManager Swift'sversion was upon askingPorter whether he had made up his mind and wanted toaccept one of the jobs offered, Porter asked whether if hequit could he come back and accept one of the jobs inabout a week.Swift's response was he could hold the jobsopen that long but if Porter didn'twant to quit he was12Porter acknowledged he had mentioned to Swift the possibility ofgoing into business for himself operating a store or selling gasoline.13Under cross-examination Porter acknowledged he had asked Superin-tendent Burkenbine about a job in the manufacturing department.14Finishing Foreman Wagner testified he had informed Porter pursuantto his inquiries there were no openings on the first shift.15Porter also stated he had asked Steam Plant Supervisor Roger Meade,on behalf of another employee,whether there was an opening in hisdepartment,whereupon Meade informed him there was no opening. WhileMeade contended he had informed Porter there was an opening as a utilitygoing to have to request a leave of absence if that's what heneeded to make up his mind.Swift stated Porter replied ifitwas all right with him and if he could still come back in aweek he would go home and think about it and if hedecided to come back he wouldcall him.Swift statedduring the conversation he told Porter he had heard Porterhad been telling people Swift had asked him to leave orfind another job outside the laboratory and it would havebeen better if Porter had indicated it was his desire tochange rather than to imply Wheeler didn't want him tostay there any longer as he was only hurting himself bytelling people that.According to Swift after Porter left he did not hear fromhim again.While the versions of the discharge conversationsbetween Porter and Swift differ in certain respects it is notdisputed that Porter, upon being removed from the daytechnician's job, was offered at least two other jobs whichhe refused,thereby resulting in his termination of employ-ment.Respondent presented several witnesses who testifiedPorter had told them he didn't know the reason Wheelerhad asked him to leave unless it was because of run-ins hehad had with engineer John Sims or that was the reason hewas seeking a transfer or quitting.However, thesestatementsoccurred after Porter had been notified abouthis being moved from the day technician's job and Wheelerdenied Porter's inability to get along with Sims hadanything to do with the decision to remove Porter from thelaboratory.Under these circumstances, I do not find asRespondent urged in its brief such statement, neverconveyed by Porter to Swift or Wheeler, constituted anadmission by Porter that Sims was the reason he had leftRespondent's employment.Porter on direct examination claimed his reason forrefusing to accept the jobs offered him 18 was because theyinvolved continuous liftingwhich he was unable toperform because of a back injury sufferedin anautomobileaccident in January 1966. However, employment applica-tions filed by Porter with Respondent in July 1968 andAugust 1971 listed no physical defects as required by theapplication form, and his employment physical examina-tion record for August 1971 listing a previous disabilitybecause of his back injury disclosed an examination of hisback had revealed no limitation of motion. Moreover,under cross-examination Porter admitted and QualityControl SuperintendentWheeler testified that as a daytechnician Porter's duties on occasions involved lifting orassisting other employees in lifting heavy objects such asboards and placing oil drums on carriers.Under cross-examination Porter gave as an additionalreasonfor his refusal to accept the jobs offered the fact thathismother lived alone and from time to time he had tooperator,he could not recall mentioning it was a fast-shiftjob nor was thisjob offered to Porter by Swift.16PersonnelManager Swift acknowledged one of the new jobs beingcreated in the finishing department involved grading and checking boards.17Under Respondent's policies an employee upon being transferredfrom one department to another department starts as a utility employee onwhatever shift is available and although he loses his departmental seniorityhe retains his plant seniority.isThe fact the jobs offered paid less money was not given as a reason byPorter for having declined them 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheck on her.19There was no evidence to establish and Swift denied hewas aware of those reasons given by Porter for decliningthe jobs offered.D.Analysis and ConclusionsTheGeneralCounsel contended while Respondentdenied that Respondent violated Section 8(axl) and (3) oftheAct byunlawfully interrogating,threatening,andcreating impressions of surveillance with respect to itsemployees' union activities and by discriminatorily dis-charging and denying reinstatement to Porter because ofhis union or concerted activities.Section 8(a)(1) of the Act prohibits an employer frominterfering with,restraining,or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer .. .by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment toencourage or discourage membership in any labor organi-zationo r g a n i -z a t i o n .Based upon my findings,supra,Respondent PersonnelManager Swiftcoercivelyinterrogated Bauguess concern-ing his union activities and threatened both Porter andBauguess with the loss of their jobs for engaging in unionactivities. Ihereby find such conduct interfered with,restrained,and coerced Porter and Bauguess in the exerciseof their rightsguaranteed in Section7 of the Act andthereby violatedSection 8(aX I) of the Act.The remaining issue is whether Porter was discriminato-rily terminated and denied reinstatement.The evidence established that Porter, upon beingremoved from his job as day technician, quit his employ-ment rather than accept other jobs offered him. Since theevidence established he quit rather than being terminatedas alleged in the complaint, the issue first raised but fullylitigated at the hearing was whether Porter was construc-tively discharged.A constructive discharge may be found where workingconditions have been changed in a manner which has theeffectof forcing an employee to quit his employmentbecause he had engaged in union or protected concertedactivity. SeeMasdon Industries, Inc.,212 NLRB 505 (1974).The initial decision to remove Porter from his daytechnician's job not only preceded the most recent unionorganizing campaign but occurred at a time when therewas no evidence of any union activity or any reason shownwhy Porter, who had previouslyassisted Respondent in itsefforts against the Union as herein found, would have beendiscriminated against because of such activities. Thatdecision to remove Porter because he was unsuitable forthe job was supportedby hispersonnel rating and wasconsistent with his dislike and fear of the job. Thus theinitial decision could not be found to have been discrimi-natorilymotivated. However, when the final decision toremove Porter was made and implemented Respondenthad knowledge that a couple of months earlier Porter haddiscussed theUnion with another employee in thelunchroom and it had threatened Porter with discharge forhaving engaged in union activities.While Respondent'sknowledge of Porter'sunion activities and the threat todischarge him for having engaged in such activities coupledwith Respondent's union animus establishedboth by theprior Board decision 20 and the unlawful conduct hereinfound are significant factors in determining whetherPorter's termination was unlawful,I am not persuaded hewas discriminatorily terminated.Having found that theinitialdecision to remove him from his job as daytechnicianwas not discriminatorilymotivated and thedelay in implementing the decision was reasonablyexplainedby thecancellation of the anticipated plantexpansion plans, I find it significant that Respondent,rather than terminating Porter,offered him other jobswhich he declined not only for reasons unknown toRespondent but which were substantially refuted by theevidence.Contrary to Porter's assertion he had declinedthe jobs offered because of an inability to performcontinuous lifting, an examination of his employmentapplications and employment physical examination dis-closed no such disability and Porter'sduties as daytechnician had involved lifting heavy objects.Under thesecircumstances,Ifind that the General Counsel has notproven bya preponderance of the evidence as is his burdenthat the Respondent violated Section 8(aX3) and(1) of theAct bydischarging and denying Porter reinstatement orthat it forced him to quit his employment because he hadengaged in union or protected concerted activities.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above,have a close,intimate, and substantialrelationship to trade, traffic, and conunerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.AbitibiCorporationisan employer engaged incommercg within the meaning of Section 2(6) and(7) of theAct.2.InternationalWoodworkersof America, AFL-CIO-CLC, isa labor organization within the meaning of Section2(5) of the Act.3.By coercively interrogating an employee concerninghisunion activities,and by threatening to dischargeemployees for their having engaged in union activities,Respondent has interfered with, restrained,and coerced itsemployees in the exercise of their rights guaranteed inSection 7of the Actand has engaged in unfair laborpractices in violation of Section8(a)(1) of the Act.19Two of Porter's four brotherslived less than a mile from their motherprior unfair labor practices.SouthwrreCompany,159 NLRB394, enfd. asand the other two brothers resided less than 10 miles from her.20An employer's union animus can be established by reliance upon itsmodified 383F.2d 235 (C.A. 5, 1967). ABITIBICORPORATION4.Respondent did not violate Section 8(aX3) and (1) oftheAct by discriminatorily discharging and refusing toreinstateClaytonPorter as alleged.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHavingfound thatRespondent has engaged in certainunfair labor practices within the meaningof Section 8(axl)of the Act,Ishall recommendthat itcease and desisttherefrom and take certainaffirmative action to effectuatethe policiesof the Act.Uponthe foregoingfindings of fact, conclusions of law,and the entire record,and pursuantto Section 10(c) of theAct, I herebyissue the following recommended:ORDER21AbitibiCorporation, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Interfering with,restraining,or coercingits employ-ees by coercively intertogating them concerning theirunion activities and by threatening them with lossof theirjobs for engaging in union activities.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights to self-organization, to form,join,or assist theInternationalWoodworkersof America, AFL-CIO-CLC,or any other labor organization,to bargaincollectivelythrough representatives of their own choosing or to engagein other concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedinSection7 of the National LaborRelations Act, asamended,or to refrain from any or all such activities.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a) Post at its place of business located at Roaring River,North Carolina,copies of the attached notice marked"Appendix."22 Copies of said notice,on formsprovided bytheRegionalDirector for Region 11, after being dulysigned by an authorized representative of the Respondent,shallbe postedby theRespondent immediately uponreceipt thereof,and maintainedby it for 60consecutive379days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Respondent shall take reasonable steps to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 11, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint,as amended,be and it hereby is, dismissed insofar as it alleged unfairlabor practices not specifically found herein.21 In the event no exceptions are filed asprovidedin Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.22 In the event the Board'sOrder isenforced by a Judgment of theUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMP1.OYEEsPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcoercively interrogate our employeesconcerning their union activities.WE WILL NOT threaten our employees with dischargefor engaging in union activities.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their right to self-organization,to form,join,or assistthe InternationalWoodworkersof America, AFL-CIO-CLC,or any other labor organization, to bargaincollectively through representatives of their own choos-ing, to engage in concerted activities for the purpose ofcollective bargaining,or other mutual aid or protection,or to refrain from any or all such activities.ABITIBICORPORATION